Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 5/13/2021 and 4/14/2021. Claim 2 have been cancelled, claims 1 and 3-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites providing a pre-selected reward by communicating a redemption file to the transaction handler, identifying an account of the account holder and a reward pre-selected by the account holder for a qualifying transaction . Each of the above limitations, as drafted, recites a process that, under its broadest reasonable interpretation, encompasses certain methods of organizing human activities but for the recitation of generic components. That is - other than reciting a network, electronic processing, an apparatus for providing a pre-selected reward, which describes methods of advertising, marketing or sales activities or behaviors.
	The judicial exception is not integrated into a practical application under the second prong of Step 2A. Claim 1 recites the additional limitations of a network, apparatus and electronic system, processor.  Paragraph [0065] of Applicant’s published processor for processing data, a memory in communication with the processor for storing the data, an input digitizer in communication with the memory and the processor for inputting the data into the memory; and an application program stored in the memory and accessible by the processor for directing processing of the data by the processor. The use of a network and processor to perform the steps of the method is recited at a high level of generality and under the broadest reasonable interpretation of the claim amounts to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Accordingly, the processor and network do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Dependent claims 3-8 further recite a statement credit, a reward level, promotion type, a date, reward code, a purchase and thus do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Accordingly, 

	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, apparatus and system claims 9 and 16 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method claim 1. Independent claims 19 and 16 add nothing of substance to the underlying abstract idea. At best, the components recited in the claims merely provide an environment to implement the abstract idea.
	Dependent claims 10-15 and 17-20  further recite a statement credit, a reward level, promotion type, a date, reward code, a purchase and thus do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Accordingly, dependent claims 2-8 are rejected under the same rational as the independent claims from which they depend.

Allowable Subject Matter
The invention pertains to the issuer 105 and/or the transaction handler 103 defines a business rule for a purchase event 112 (e.g.; a transaction) by the account holder 101. Upon a redemption event 106 associated with the purchase event 112, the issuer 105 provides a redemption file 104 to the transaction handler 103, where the redemption file 104 includes information to identify an account of the account holder 101 and the reward 102 associated with the purchase event 112. The transaction handler 103 determines the reward 102 associated with the redemption event 106 and sends 
	Berardi (2005/0160003) teaches account issuer ("account provider" or "issuer system") 112 may be any entity which provides a transaction account for facilitating completion of a transaction request. The transaction account may be any credit, debit, loyalty, direct debit, checking or savings account, or the like. The term "issuer" or "account provider" may refer to any entity facilitating payment of a transaction using a transaction device, and which includes systems permitting payment using at least one of a preloaded and non-preloaded transaction device. Typical issuers may be American Express, MasterCard, Visa, Discover, and the like. In the preloaded value processing context, an exchange value (e.g., money, rewards points, barter points, etc.) may be stored in a preloaded value database (not shown) for use in completing a requested transaction.

	Walker (6,405,174) teaches Outputting merchant determining offer rules and recording transactions conducted with the soliciting merchant.

	DeLapa teaches allowing the consumer to select the coupons at home through a remote communication site, such as an Internet site. The selections are then electronically transferred to a specified store also chosen by the consumer.

	Knowles (2014/0025460) discloses a “SKU number,” it fails to disclose a “promotion identifier.” In addition, claim 1 has been clarified that the promotion identifier 

	Susan Farmer “Americans aren’t half as quick as others to their” teaches some mortgage and car payments can be arranged through automatic checking account deductions, often a reduced interest rate is given for users of direct pay. 

	Bodington (2010/0211445) teaches providing a value of an incentive to an accountholder of one of the financial accounts in the set of financial accounts corresponding to the matched account set identifier, wherein the incentive is associated with applying the financial transaction upon the selected financial account.

	
	WO 0241209 teaches discounts when purchasing a product, a coupon is added to the members upon subscription to the members.  

	Brock (2020/0294094) teaches promotion system identifying a financial account that is associated with the customer's identifier received in the transaction data of the second transaction. In such example, it is required that the customer has an account with the promotion system. In registering for the account, the customer provides financial account information, such as a payment card number, expiration date, security 

	Clark et al. (2015/0122781) teaches If the consumer has enough reward balance, the third party processor may send a message indicating that points have been deducted, and a statement credit may be given to the consumer. The third party may transmit a rebate request to an issuer of the reward account, a payment network provider, merchant and/or acquirer.

	The references alone or in combination failed to teach the following limitations of independent claims 1, 9 and 16 and Figure 5, which recites “communicating, by the issuer system to the transaction handler, a setup file comprising at least one rule; receiving, by the issuer system from the transaction handler, transaction data for a transaction conducted between an account holder and a merchant; detecting, by the issuer system based at least partially on the transaction data and the at least one rule, a redemption event; in response to detecting the redemption event, communicating a redemption file to the transaction handler, the redemption file comprising information identifying an account of the account holder; receiving by the issuer system from the transaction handler, a reward determined by the transaction handler based on the redemption event, the reward pre-selected by the account holder for a qualifying transaction”

Response to Arguments
The 101 rejections have been maintained.  The claims pertain to : “communicating, by the issuer system to the transaction handler, at least one rule; receiving, by the issuer system from the transaction handler, transaction data for a transaction conducted between an account holder and a merchant; detecting, by the issuer system based at least partially on the transaction data and the at least one rule, a redemption event; in response to detecting the redemption event, communicating a redemption file to the transaction handler, the redemption file comprising information identifying an account of the account holder; receiving by the issuer system from the transaction handler, a reward determined by the transaction handler based on the redemption event, the reward pre-selected by the account holder for a qualifying transaction” which falls under Certain Methods of Organizing Human activity. That is, 
other than reciting “a processor” for identifying and determining data (identifying transactions and rewards) and “network ” for performing generic network functions of facilitating communication (communication, receiving and detecting of the information), a processor in claims 9 and 16 for processing data (communicate, receives and detects information). The published specification further support this view on Paragraph [0065] of Applicant’s published specification states that “The system can include a host system including a processor for processing data, a memory in communication with the processor for storing the data, an input digitizer in communication with the memory and processor for inputting the data into the memory; and an application program stored in the memory and accessible by the processor for directing processing of the data by the processor. The use of a network and processor to perform the steps of the method is recited at a high level of generality and under the broadest reasonable interpretation of the claim amounts to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
	 These generic limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The instant claims are not similar in scope, to the claims in Bascom.  The instant claims are directed to providing a pre-selected reward by communicating a redemption file to the transaction handler, identifying an account of the account holder and a reward pre-selected by the account holder for a qualifying transaction and do not recite elements that as a whole amount to significantly more than the abstract idea itself (as shown above).  Unlike the claims in Bascom which were determined that the additional elements in combination as a whole amounted to significantly more than just implementation of the abstract idea

					Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.